FILED
                                                                         November 22, 2021
                                                                               released at 3:00 p.m.
                                                                           EDYTHE NASH GAISER, CLERK
                                                                           SUPREME COURT OF APPEALS
                                                                                OF WEST VIRGINIA




No. 21-0095 – State of West Virginia ex rel. West Virginia University Hospitals – East,
Inc., doing business as Berkeley Medical Center; City Hospital, Inc., doing business as
Berkeley Medical Center; and The Charles Town General Hospital, doing business as
Jefferson Medical Center v. The Honorable David M. Hammer, Judge of the Circuit Court
of Jefferson County, and Deborah S. Welch and Eugene A. Roman, individually and on
behalf of all others similarly situated

Justice Hutchison, dissenting, and joined by Justice Wooton:


              I dissent because neither the record nor the law support the issuance of a writ

of prohibition.


              Because of the proliferation of data breaches, the law is rapidly evolving on

the question of whether plaintiffs, whose data has been stolen, have sufficiently pleaded an

injury-in-fact. As one federal judge noted, “[t]here are only two types of companies left in

the United States, according to data security experts: ‘those that have been hacked and

those that don’t know they’ve been hacked.’” Storm v. Paytime, Inc., 90 F. Supp. 3d 359,

360 (M.D. Pa. 2015).


              The majority opinion has done a disservice to the people of West Virginia

and impaired their ability to pursue relief when their data is stolen from a hospital’s

computer system by a hospital employee. The majority opinion’s factual conclusions in

support of their legal conclusions set this State apart from just about every other jurisdiction

in the nation that has addressed the issue of data breaches.


                                               1
              First, I am troubled that the majority opinion sidestepped the 1,642-page

record and, instead, cherry-picked a handful of facts “primarily from the circuit court’s

findings of fact contained in its order granting class certification.” 1 The majority opinion

focuses on the notion asserted by West Virginia University Hospitals—East, Inc. (“WVU

Hospitals”), that Angela Roberts (“Angela”) “legitimately accessed” the data of

approximately 7,445 patients in the last 8 months of 2016. Looking at the facts through

the hospital’s rosy lens, the opinion paints a picture of a blameless hospital victimized by

a lone employee.


              The majority opinion recites, but then artfully dodges, Angela’s admission

that she looked at every patient’s account with a dual purpose: legitimate work and to steal

data for her boyfriend, Wayne Roberts (“Wayne”). Angela as an employee was an agent

of her master and employer, WVU Hospitals; thus, everything Angela did she did in the

position of the hospital. In her deposition, Angela admitted that the patient files she

“looked at every day were all . . . potential victims.” Angela said that even though she

“looked at everybody’s records for the legitimate purpose, the business purpose,” she was

also “looking at those records at the same time for an illegitimate purpose and that is to

take names and addresses and Social Security numbers for Wayne[.]” When Angela

looked at a patient’s computer record, she always asked herself if the patient “had enough

information on their accounts” and, if so, she would “get their info . . . for Wayne.”



              1
                  ___ W.Va. at ___, ___ S.E.2d at ___ (Maj. Op. at 2).

                                              2
              By sidestepping the facts as they are in the record, the majority opinion

misses that Angela designed her movements to conceal her criminal activity. Angela was

successful because WVU Hospitals carelessly created and operated a system that permitted

her to steal patient data at will. Angela admitted she did not access patient accounts “willy

nilly,” “this account here, that account there.” Angela said she stole the information from

“accounts that I was legitimately in for whatever reason,” and she did so to avoid raising

suspicion by WVU Hospitals, “[s]o if they saw . . . you would see where I scheduled

something for that patient or a note from me that I, you know, did something on that

account.” Most importantly, Angela never thought she would get caught because “nobody

was watching me closely enough to know that I was doing anything other than my job.”

The hospital’s failure to monitor its employees’ conduct is apparent by the hospital’s

admission it only became aware of the data breach when it learned of the FBI’s

investigation of Angela and Wayne. 2


              Simply put: Angela testified that she reviewed patient records with both “a

[legitimate] business and a Wayne’s business . . . need of looking at all that material[.]”

Angela started out looking at each patient’s file with a legitimate purpose; she ended by

scribbling down the patient’s private data or printing out copies of their driver’s license or

Social Security card. She then gave that information to Wayne, knowing he used it for a


              2
               Angela testified in her deposition that her supervisors never monitored her
work. Angela said, despite working in an open cubicle, that no one was ever looking over
her shoulder. The only time Angela saw or spoke to a supervisor was when Angela left
her cubicle and went to her supervisor’s office.

                                              3
criminal purpose. Every one of the 7,445 people, whose patient records were undisputedly

accessed by Angela, can say their personal data was invaded for a wrongful purpose and

that they were harmed, in part because of Angela’s criminal conduct, but also because

WVU Hospitals did nothing to stop Angela. The record shows that, if the police had not

executed a search warrant on Wayne’s apartment (for a wholly unrelated case) and found

the yellow scraps of paper with Angela’s handwriting of patient data, she never would have

been stopped. Angela testified that WVU Hospital’s management system was so slipshod

that she suspected her other coworkers in nearby cubicles were probably also stealing data,

and that no one would have found out.


              Second, even if we accept the majority opinion’s view of the facts as correct,

it does not support its legal conclusion. The majority opinion contends that Angela was

“legitimately” looking at patient files when she took the patient’s private information, and

then draws the conclusion that the patients never suffered an injury-in-fact sufficient to

confer standing to bring a class action suit. I think, if you asked the patients whether they

feel they suffered an “injury” such as embarrassment, fear of identity theft, or the cost of

paying for identity theft protection, they would offer a different answer.


              What is more, I think the record supports a finding that patients suffered an

injury-in-fact caused by WVU Hospital’s carelessness. Angela opened up a patient’s file

for a legitimate purpose, but before she closed it, she searched the file to steal the patient’s

identity and WVU Hospitals did nothing to prevent her from doing so. Angela walked out

of the hospital with notes and printouts from patient files which she gave to Wayne so he

                                               4
could engage in various felonies. Let’s be clear: what Angela and Wayne did was sufficient

to warrant a 36-count federal indictment. 3 For instance, the indictment alleged that Wayne

and Angela:

              Devised a scheme and artifice to defraud a financial institution,
              through which [Wayne] intended to obtain approximately
              $8,000 from Wells Fargo.

              It was a part of the scheme and artifice that the defendant
              Angela . . . would access WVU Medicine University
              Healthcare’s patient database to obtain names, dates of birth,
              Social Security numbers, addresses, and driver’s license
              numbers. . . .

              On or about June 27, 2016, in Berkeley County, . . . the
              defendants [Wayne] and [Angela] did knowingly execute such
              scheme and artifice . . . by accessing WVU Medicine
              University Healthcare’s patient database and obtaining the
              name, date of birth, Social Security number, address, driver’s
              license number, and a copy of [the] driver’s license of the
              fourth person known to the Grand Jury and transferring that
              information to the defendant [Wayne] who then used that
              information to obtain a Wells Fargo Visa Signature Card with
              an $8,000 line of credit . . . in the name of the fourth person
              known to the Grand Jury[.]

That indictment is pretty clear, and it repeats the same scheme for 35 other counts for

conspiracy to commit identity theft, production of false identity documents (namely Social

Security cards), aggravated identity theft, and bank fraud.




              The record contains evidence from Wayne’s plea hearing, and also contains
              3


references to Angela’s meetings with her probation officer. However, the record is
otherwise unclear as to what charges Angela and Wayne pleaded guilty to or were
otherwise convicted of.

                                             5
              With that federal indictment in mind, juxtapose the criminal case with the

majority opinion. On the one hand, Angela’s actions were so significant, and caused so

much harm to patients at WVU Hospitals, that a federal prosecutor saw fit to pursue a 36-

count indictment and to use the evidence of Angela’s theft of data from the hospital to

support a criminal conviction. On the other hand, on the same evidence, the majority

opinion concludes Angela’s theft of data was “legitimate” and so insignificant that those

same patients did not suffer an “injury in fact” sufficient to file a class action lawsuit for

damages. This conclusion is wrong. The plaintiffs allege WVU Hospitals was careless

with how it managed its patient files, failed to follow basic security procedures like

conducting surveillance of its employees, and failed to encrypt information or otherwise

safeguard files against wrongful activity.        Angela took advantage of the hospital’s

carelessness. She stole patient data and gave it to a co-conspirator to commit identity theft.

Something is wrong with our society when our courts say an act can support a criminal

conviction beyond a reasonable doubt yet cannot support a civil claim for damages by a

preponderance of the evidence.


              Generally, courts rely on three factors to determine if a plaintiff sufficiently

pleaded an injury-in-fact from the threat of future identity theft. The first factor hinges on

the intention of the third party who gained access to the personal information. Courts are

more likely to find standing where the third party had a criminal motive. The second factor

looks to the type of information stolen; some information (like Social Security numbers,

driver’s licenses, or birthdates) is more useful for identity theft than other information. The


                                              6
third factor turns on whether there is some proof the compromised, personal information

was actually misused. Mitchell J. Surface, Civil Procedure-Article III Cause-in-Fact

Standing: Do Data Breach Victims Have Standing Before Compromised Data Is Misused?,

43 Am. J. Trial Advoc. 503, 506 (2020). 4


              Applied to this case, it appears that the plaintiffs can establish an injury in

fact. First, we know from Angela’s deposition and the proceedings in federal court that

Angela trolled through the hospital’s files with the intent of stealing patient data to use in

an identity-theft scheme with Wayne.         Second, the information stolen – addresses,

birthdates, Social Security numbers and driver’s licenses – was of great use in Angela’s




              4
                  Another journal summarized the approach taken by federal courts thusly:

              Data breach litigation has given rise to new questions, like
              whether claims may proceed against hacked companies in the
              absence of fraudulent account activity or actual identity theft
              affecting those whose information was lost. Courts have
              recognized a distinction between cases involving actual fraud
              or identity theft – or, at least, signs of a malicious hack – and
              cases not involving misuse, as where a thief may have broken
              into a car and grabbed a laptop without realizing what it
              contained. Plaintiffs in the first category, who suffered
              economic loss or were subject to intentional data theft, have
              been deemed to have standing to sue the hacked company for
              negligence and other alleged violations. In the second
              category, plaintiffs whose information was merely exposed,
              but never exploited, often find themselves out of luck.

Jordan Elias, Course Correction-Data Breach As Invasion of Privacy, 69 Baylor L. Rev.
574, 575 (2017) (emphasis added).

                                              7
and Wayne’s fraud scheme. And third, the compromised personal information was, in fact,

misused. On this record, the plaintiffs clearly established an injury-in-fact.


                The majority opinion has wrongly conflated how the data was stolen with

whether the victims of those thefts were injured. In a run-of-the-mill data breach, financial

information is stolen by an outside “hacker” who engages in fraud or identity theft. This

case is different because there was no outside hacker; here, the hacker actually worked for

the hospital and stole the data one file at a time. However, just because the data was stolen

by someone who legitimately had access to the data does not alter the fact that the plaintiffs

were injured.


                In my review of how federal courts handle the injury-in-fact question, every

single appellate circuit court focused on the actual impact of the theft on the victim, not

whether the thief was “authorized” to commit the theft. Further, a majority of federal

circuits have found an injury-in-fact exists where there is a heightened risk of identity theft

subsequent to a data breach. 5 The United States Court of Appeals for the Fourth Circuit


                5
                 The circuits finding an injury in fact arising from a heightened risk of
identity theft subsequent to a data breach include the D.C. Circuit (In re: U.S. Office of
Pers. Mgmt. Data Sec. Breach Litig., 928 F.3d 42, 55-56 (D.C. Cir. 2019) (holding that
identity theft constitutes a concrete and particularized injury because the victim is subject
to a substantial risk of future fraud and identity theft); Attias v. Carefirst, Inc., 865 F.3d
620, 629 (D.C. Cir. 2017) (“[A] substantial risk of harm exists already, simply by virtue of
the hack and the nature of the data that the plaintiffs allege was taken.”); Third Circuit (In
re Horizon Healthcare Serv. Inc. Data Breach Litig., 846 F.3d 625, 641 (3d Cir. 2017)
(noting the injury-in-fact requirement is not insurmountable, thus finding a violation of the
Fair Credit Reporting Act by not protecting personal data constituted a clear de facto injury,
and noting unauthorized disclosures of legally protected personal information have long
been seen as injurious); In re Nickelodeon Consumer Privacy Litig., 827 F.3d 262, 274 (3d
                                              8
has issued two cases on computer data theft demonstrating a proper analysis of the injury-

in-fact question. In Beck v. McDonald, 848 F.3d 262, 267-76 (4th Cir. 2017), the court




Cir. 2016) (“The purported injury here is clearly particularized, as each plaintiff complains
about the disclosure of information relating to his or her online behavior.”); In re Google
Inc. Cookie Placement Consumer Privacy Litig., 806 F.3d 125, 134-35 (3d Cir. 2015)
(“Consequently, and contrary to the contentions of the defendants, a plaintiff need not show
actual monetary loss for purposes of injury in fact.”)); Sixth Circuit (Galaria v. Nationwide
Mut. Ins. Co., 663 F. App’x 384, 388 (6th Cir. 2016) (finding injury-in-fact where
plaintiffs’ personal information was stolen but not yet misused because it is likely the
information will be misused)); Seventh Circuit (Dieffenbach v. Barnes & Noble, Inc., 887
F.3d 826, 828 (7th Cir. 2018) (finding injury-in-fact because the victims’ data was stolen
and they had the opportunity to prove damages); Lewert v. P.F. Chang’s China Bistro, Inc.,
819 F.3d 963, 969 (7th Cir. 2016) (finding that some injuries plaintiffs claimed were
enough to find standing); Remijas v. Neiman Marcus Group, LLC, 794 F.3d 688, 696 (7th
Cir. 2015) (“The injuries associated with resolving fraudulent charges and protecting
oneself against future identity theft ... are sufficient to satisfy the first requirement of
Article III standing.”)); Ninth Circuit (In re Zappos.com, Inc., 888 F.3d 1020, 1028-29 (9th
Cir. 2018) (finding injury-in-fact where the plaintiffs alleged a credible threat of real and
immediate harm stemming from the theft of personal information--although Social
Security numbers were not included in the data breach--because there was a substantial
risk the hackers would commit identity fraud or theft); Krottner v. Starbucks Corp., 628
F.3d 1139, 1143 (9th Cir. 2010) (“Were Plaintiffs-Appellants’ allegations more conjectural
or hypothetical ... we would find the threat far less credible.”)); and Eleventh Circuit
(Resnick v. AvMed, Inc., 693 F.3d 1317, 1323 (11th Cir. 2012) (finding injury-in-fact where
defendants’ laptops were stolen containing the plaintiffs’ personal information that was
misused)). But see Whalen v. Michaels Stores, Inc., 689 F. App’x 89, 91 (2d Cir. 2017)
(finding that standing requires a future injury be certainly impending rather than simply
speculative, and that because the plaintiff’s personal identification information--date of
birth or Social Security number--was not stolen and the plaintiff had not expended any time
or effort monitoring her credit, there was no injury or threat of future injury); In re
SuperValu, Inc., 870 F.3d 763, 768 (8th Cir. 2017) (holding plaintiffs’ injury must affect
the plaintiff in a personal and individual way, and that stolen credit card information that
had not yet been misused is too speculative to qualify as a substantial risk of identity theft);
Katz v. Pershing, LLC, 672 F.3d 64, 80 (1st Cir. 2012) (finding no injury-in-fact to satisfy
the Article III standing requirement because plaintiffs’ personal information was not shown
to have actually been stolen, only that the defendant did not have proper security measures
in place to protect the data, increasing their vulnerability to hackers and future identity
fraud).

                                               9
concluded a Veterans Administration hospital laptop, stolen from the backseat of a car,

which contained veterans’ personal information and medical records did not confer injury-

in-fact standing, because the plaintiffs produced no evidence the information had been

accessed or misused. Because the plaintiffs filed the lawsuit three to four years after the

laptop was stolen, the court found no substantial risk that the plaintiffs were going to fall

victim to identity fraud or theft. However, a year later, in Hutton v. National Board of

Examiners in Optometry, Inc., 892 F.3d 613, 622 (4th Cir. 2018), the court distinguished

Beck because the plaintiffs offered evidence that they had already suffered actual harm –

some plaintiffs could show credit cards were fraudulently issued using stolen data – and

found that the evidence supported finding the injury-in-fact requirement had been met.


              Ultimately, I think the “majority rule” regarding whether a plaintiff has an

injury-in-fact resulting from data theft can be distilled down to this guide found in Khan v.

Children’s National Health System, 188 F. Supp. 3d 524, 532 (D. Md. 2016):

              in the data breach context, plaintiffs have properly alleged an
              injury in fact arising from increased risk of identity theft if they
              put forth facts that provide either (1) actual examples of the use
              of the fruits of the data breach for identity theft, even if
              involving other victims; or (2) a clear indication that the data
              breach was for the purpose of using the plaintiffs' personal data
              to engage in identity fraud.

Applying the Khan rule to this case, the majority opinion should have found that the

plaintiffs properly alleged an injury in fact arising from an increased risk of identity theft.

The plaintiffs put forth evidence of actual examples where the data stolen by Angela was

used to steal the identity of some of the plaintiffs. Moreover, they offered clear evidence


                                              10
their files were examined and their personal data was taken for the purpose of engaging in

identity fraud. Hence, all of the members of the class, including the class representatives,

have properly alleged an injury in fact sufficient to permit the class action to proceed. Thus,

I must conclude the majority erred in holding otherwise.


               A third problem with the majority opinion is its focus on named-plaintiff

Deborah Welch’s “standing.” The authorities cited by the majority opinion are pretty clear

that “[i]n class actions, as in all suits in federal court, plaintiffs must have standing in order

to sue.” 1 William B. Rubenstein, Newberg on Class Actions § 2:1 (5th edition 2011)

(emphasis added). The problem with the majority opinion’s reasoning is that this case was

filed in West Virginia state court and not in federal court. The West Virginia Constitution

does not have a standing requirement like that found in Article III of the United States

Constitution. As the leading treatise on class actions says, “the Article III requirements

that apply to cases brought in federal court do not apply in state court.” Id. at n.1. Hence,

I would caution future courts that the majority’s opinion’s holding that “at least one named

plaintiff must have standing with respect to each claim asserted” is built on shifting sands.


               That said, the majority opinion concludes that class representative Deborah

Welch does not have standing because she did not prove to the majority that she sustained

a “breach” of her confidential information or an invasion of privacy caused by “an

unreasonable intrusion” upon her seclusion. Syl. pt. 8, Crump v. Beckley Newspapers, Inc.,

173 W. Va. 699, 320 S.E.2d 70 (1983). Angela spent her first 30 seconds “legitimately

accessing” Ms. Welch’s file, but she spent the remainder of the time illegitimately

                                               11
accessing the file. Nevertheless, the majority opinion deems Angela’s entire access to the

file a “reasonable” intrusion. The logical theme of the majority’s opinion is that if you start

to do something with good intentions, then it doesn’t matter what you do later. That’s akin

to finding that, if a nurse walks into a room to administer medicine to a patient but then

walks out of the room with an article of the patient’s property, the patient would have no

claim against the hospital because the nurse was “authorized” by the hospital to be in the

room.


              To reach its decision on standing, the majority opinion also weaves and twists

to avoid the holding in Tabata v. Charleston Area Medical Center, 233 W. Va. 512, 759

S.E.2d 459 (2014). There, the hospital accidentally put patient data in a computer file that

could be accessed from the internet. An employee was doing his or her authorized and

legitimate job and just made a mistake. There was no proof anyone saw the data and no

proof anyone used the data for a nefarious purpose. Still, because the patients’ private data

was exposed in a such a way that strangers could access it, this Court said the hospital

could face liability for invading patients’ privacy. In this case, the hospital opened its

patient data up for employees to scroll through in a way that looked legitimate, but the

employee could, at the same time, copy and use the data for an illegitimate, nefarious

purpose. And did. The plaintiffs in Tabata had a cause of action when it was not clear

anyone ever saw or illicitly used the data; here, the plaintiffs can’t pursue a class action

despite someone seeing the data, stealing the data, and using the data to steal patients’

identities. The holdings in Tabata and this case cannot be reconciled.


                                              12
              Fourth, the majority opinion avoids discussing the variety of claims asserted

in the plaintiffs’ amended complaint including breach of the duty of confidentiality; unjust

enrichment; negligence; breach of contract; negligent supervision; and violations of the

Consumer Credit and Protection Act. The majority opinion lumps all of these claims into

one and determines that all of them require proof WVU Hospitals permitted a “breach” of

patients’ confidential information by an outsider. Then, having declared that no breach

occurred because Angela’s access was “legitimate,” the majority opinion finds the

plaintiffs cannot support any of these causes of action. However, when we examine each

of these causes of action alone, it becomes clear that the plaintiffs can make out a prima

facie case (which, for purposes of class action status, is far more than is required). For

instance, the plaintiffs allege that WVU Hospitals negligently supervised Angela.

              In a claim for negligent supervision it is the employer’s
              wrongful act rather than the employee’s wrongful act that is at
              issue. The focus is upon whether the employer owed a duty of
              care to the plaintiff and breached that duty by allowing an
              employee to engage in negligent, reckless, or intentional
              tortious conduct.

C.C. v. Harrison Cty. Bd. of Educ., 859 S.E.2d 762, 786 (W. Va. 2021) (Hutchison, J.,

concurring, in part, and dissenting in part) (cleaned up). The evidence of record sets out

sufficient facts that a jury could say that WVU Hospitals had a duty to protect the plaintiffs’

data but breached that duty by allowing Angela, as part of her job, to engage in identity

theft and other tortious conduct. The fact that Angela was, in part, legitimately in every

patient’s file does not vitiate the fact that she eventually searched those files for data to

steal, and that WVU Hospitals failed to stop her from doing so. WVU Hospitals can be


                                              13
liable for negligent supervision despite the fact that Angela acted intentionally, criminally,

or outside the scope of her employment. “[L]iability for negligent supervision arises when

the employer permits an employee to act ‘outside the scope of his employment’ and causes

injury to another.” Id. at 787 (citing Restatement (Second) of Torts § 317 (1965)). The

same analyses apply to the other causes of action in the amended complaint, and on remand

the plaintiffs and circuit court should do precisely that.


              Fifth, while the majority opinion finds that Ms. Welch does not have standing

to represent a class action, the opinion fails to acknowledge that Ms. Welch still has

standing to assert her individual claims. Moreover, so can the other 7,445 patients whose

data was improperly accessed. See W. Va. Code § 55-2-18 (tolling any statute of limitation

from date of an order dismissing an action). Because of the majority opinion, she, along

with the thousands of other individuals, can file individual lawsuits that can be grouped

together by the circuit court under West Virginia Rule of Civil Procedure 42 (allowing for

consolidation of actions). WVU Hospitals can pay its lawyers to file answers to 7,445

lawsuits. And, as to damages, if the circuit court concludes the hospital’s conduct was

egregious, a jury can award punitive damages against WVU Hospitals for permitting

Angela to view 7,445 patient files without supervision. See Perrine v. E.I. du Pont de

Nemours & Co., 225 W. Va. 482, 553, 694 S.E.2d 815, 886 (2010) (“[I]t is within the trial

court’s discretion to consider other relevant aggravating and mitigating evidence” when

assessing punitive damages); Syl. pt. 3, Garnes v. Fleming Landfill, Inc., 186 W. Va. 656,




                                              14
413 S.E.2d 897 (1991) (in an award of punitive damages, juries may consider “how long

the defendant continued in his actions” and “how often” similar conduct has occurred).


             Sixth, I am perplexed that the majority opinion concludes that Eugene

Roman is not a “typical” representative of the class. The record shows that Mr. Roman is

the perfect representative because he was a direct victim of Angela and Wayne’s scheme.

Earlier in my dissent, I quoted from a 36-count federal indictment charging Angela and

Wayne. The count that I cited, Count 33, identified “the fourth person known to the Grand

Jury” whose personal information was stolen from the hospital and used to open a Wells

Fargo credit card. That “fourth person” is Mr. Roman.


             At Wayne’s plea hearing in federal court, an FBI special agent testified that

Count 33 involved Angela improperly accessing Mr. Roman’s data, not once, but twice.

The FBI agent testified to Angela “accessing Mr. Roman’s patient profile at WVU

Medicine in Berkeley County, West Virginia on June 27 and July 26, 2016,” and that

“Angela [did] then provide that information to [Wayne] at some point,” information Wayne

used to illegally apply for a Wells Fargo Credit card in Mr. Roman’s name. Upon

questioning by the federal judge, Wayne agreed that the FBI agent’s testimony was

“substantially correct” and “accurately reflect[ed]” his involvement. Stated simply, the

record in this case shows Angela accessed Mr. Roman’s information, delivered that

information to Wayne, and he used that information to commit fraud and identity theft.

Accordingly, Mr. Roman is the perfect representative for the class.



                                           15
              Chief Justice Walker recently said that extraordinary remedies like writs of

prohibition

              are reserved for “really extraordinary causes.” As we have
              explained, a writ of prohibition will not issue to prevent a
              simple abuse of discretion by a trial court. It will only issue
              where the trial court has no jurisdiction or having such
              jurisdiction exceeds its legitimate powers.

State ex rel. Vanderra Res., LLC v. Hummel, 242 W. Va. 35, 40, 829 S.E.2d 35, 40 (2019).

She further found that writs of prohibition “are not available in routine circumstances.” Id.

The majority opinion in this case declares that “‘[w]hether the requisites for a class action

exist rests within the sound discretion of the trial court.’ Syllabus Point 5, Mitchem v.

Melton, 167 W. Va. 21, 277 S.E.2d 895 (1981).” 6            Yet, as the majority opinion

demonstrates, this Court is willing to override the discretion of trial courts, in routine

circumstances, to grant a writ of prohibition. I do not believe the majority opinion reflects

a proper use of judicial power.


              In summary, I do not believe the record or the law supports the issuance of a

writ of prohibition in this case. I therefore respectfully dissent. Further, I am authorized

to state that Justice Wooton joins in this dissent.




              6
                  ___ W.Va. at ___, ___ S.E.2d at ___ (Maj. Op. at 22).

                                              16